Case 9:18-cv-80176-BB Document 352-1 Entered on FLSD Docket 12/23/2019 Page 1 of 2
SCA ONTIER LLP

Halton House

SCA ONTIER 20°28 Holborn
London ECIN 2JD

T: +44(0)20 7183 1701

F: +44(0)20 7183 1702

DX248 London/Chancery Lane

www.scaontier.com

Boies Schiller Flexner (UK) LLP
5 New Street Square

London
EC4A 3BF

Attention: Matthew Getz / Kimmie Fearnside / Irene Ding
By Email

19 December 2019 Your Ref: 15000.0065
Our Ref: PF/ND/ANG3.3

Dear Sirs

(2) Ira Kleiman (as the personal representative of the Estate of David Kleiman)
and (2) W&K Info Defense Research, LLC -v- Ms Ramona Watts
Claim No. CL-2019-000696, Commercial Court (QBD)

1. We refer to our prior correspondence and adopt the definitions therein.

2. We have not heard from you in response to our letter of 17 December, sent by email at
13:33, nor have you responded substantively to us since Thursday 12 December 2019 (as
set out fully in our letter of 17 December). No explanation has been provided for your
clients’ delay in making their position known.

3. We now understand that a hearing took place before the SDF Court in West Palm Beach
yesterday afternoon. We understand that at this hearing your clients’ counsel, Mr
Freedman, submitted to the SDF Court that there was ‘uncertainty’ regarding Ms Watts’
deposition in London on 16 January 2020 and that this date was not agreed. Mr
Freedman relied upon this ‘uncertainty’ to argue that your clients’ were entitled to an
order from the SDF Court that Ms Watts be deposed in Florida shortly before the trial of
the SDF Proceedings. We understand that this order was not made by the Magistrate
Judge (who was not empowered to make such an order) but that your clients may now be
preparing an application to the District Judge.

4. We find your clients’ conduct in this regard extraordinary and most unsatisfactory.
Particularly, we do not see any basis upon which your clients can rely upon ‘uncertainty’
in relation to Ms Watts’ deposition in London given:

a. paragraph 6 of your letter of 6 December 2019, “We welcome your confirmation
of the date of 16 January 2020 for the deposition of Ms Watts and we agree to
that date”;

b. the statement in your letter of 12 December 2019, “As stated in our letter of 6
December 2019, our clients agree in principle to payment of your client’s
reasonable costs of compliance with the Order”;

SCA ONTIER LLP is a limited liability partnership registered in England
Registered No.OC327289. A list of the members is open to inspection at the registered office

Authorised and Regulated by the Solicitors Regulation Authority
Case 9:18-cv-80176-BB Document 352-1 Entered on FLSD Docket 12/23/2019 Page 2 of 2

c. paragraph 6a of our letter of 17 December 2019, “Ms Watts accepts (and relies
upon) your clients’ agreement to pay her reasonable costs of compliance with the
Order”;

d. paragraph 8 of our letter of 17 December 2019, “As Ms Watts’ deposition is to take
place on 16 January 2020...”; and

e. paragraph 14 of our letter of 17 December 2019, that “Ms Watts is not content to
let matters drift any further...”.

5. For the avoidance of doubt:

a. Ms Watts expects that her deposition will take place on 16 January 2020 in
London (as agreed).

b. In reliance upon the agreement in your letter of 12 December 2019, Ms Watts has
engaged AlixPartners to attend her property to undertake the forensic collection
of her email mailbox.

6. We trust that copies of this letter and the correspondence referred to at paragraph 4
above will be made available to the SDF Court should your clients seek to apply to the
District Judge of the SDF Court for an order that Ms Watts be deposed in Florida.

7. Finally, in the light of these developments, we consider your clients’ failure to respond to
our correspondence for over one week to have been for purely strategic reasons in order
to advance their position before the SDF Court. We will not hesitate to bring this conduct
to the attention of the English Court at the appropriate time.

8. All of Ms Watts’ rights are reserved.

Yours faithfully

QA ONE Lof

SCA ONTIER LLP
